DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al., Org Lett (2000), 17, pp. 2647 (Luo et al., J. Chem. Comm. (2011)), 47 pp. 5298 and Wang et al., Org. Lett (2011), 13 pp. 14, individually.
Each prior art disclosed a process of making cyclopenta[c}chromene. Luo et al., schemes 1-2, figure 1, tables 1-2. Wang et al., schemes 1-2, 4, table 1. See also the specification, page 1, ¶4.
Claim 8, is product-by-process. Patentability in product-by-process claims is based on the product itself. Even though the claims are limited and defined by the process, the product is unpatentable if it is the same as or obvious from product of a prior art, In re Thorpe, 227 USPQ 964 (CAFC, 1985). Ex parte Gray, 10 USPQ2d 1922 (BPAI, 1989).
Double Patenting Rejection
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101, which states, “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7, are provisionally rejected under the judicially created doctrine of double patenting as being directed to the same invention as set forth in claims 1-7, of U.S. Application No. 17/163,480. In claim 5, the range of catalyst to chalcone is different. However the effective ratio of catalyst:chalcone is the same in both applications. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
January 5, 2022